DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 03/17/2021 where claims 1-9 are pending. Claim 10 is cancelled.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 03/17/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 03/17/2021. These drawing are acceptable.

Allowable Subject Matter
5.	Claims 5 and 6  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5 and 6, prior art Gheorghiu et al. [US 20190082337 A1] discloses in para [0070] Fig. 1, where the transmitting device is equipped with multiple antennas and the receiving devices are equipped with one or more antennas. MIMO communications may employ multipath signal propagation to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers, which may be referred to as spatial multiplexing. The multiple signals may, for example, be transmitted by the transmitting device via different antennas or different combinations of antennas. Likewise, the multiple signals may be received by the receiving device via different antennas or different combinations of antennas. Different spatial layers may be associated with different antenna ports used for channel measurement and reporting. MIMO techniques include single-user MIMO (SU-MIMO) where multiple spatial layers are transmitted to the same receiving device, and multiple-user MIMO (MU-MIMO) where multiple spatial layers are transmitted to multiple devices.

And prior art Iyer et al. [US 20170366311 A1] discloses in para  [0088] Regarding frame structure, LTE defines the UL and DL Transmission Time Interval (TTI) to be 1 ms. Also referred to as a ‘subframe’ in LTE, the TTI corresponds to duration in which up to two transport blocks of dynamic size are delivered to the physical layer and transmitted over the radio interface for each component carrier. The number of transport blocks transmitted within a TTI depends on the configuration of the multi-antenna transmission scheme. In the case of no spatial multiplexing there is at most a single transport block in a TTI. In the case of spatial multiplexing, with transmission on multiple layers in parallel, there are two transport blocks within a TTI
However, prior arts of records Gheorghiu and Iyer does not teach for  claims 5 
wherein an initial number of the at least one spatial multiplexing terminal is set in advance to a value obtained by dividing a maximum number of layers that can perform transmission in the base station by a maximum number of layers that can perform reception in the at least one spatial multiplexing terminal.  

And for claim 6

select a new terminal equal in number to the excluded terminal with excess loss from among the plurality of the terminals based on a multiplexing terminal selection method, and add the selected new terminal as the at least one spatial multiplexing terminal.  

Therefore, the claims 5 and 6  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,  4, 7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US Pub: 20090279486 A1) hereinafter Kishigami, in view of Zhu (US Pub: 20130012222 A1) hereinafter Zhu and further in view of Khan (US Pub: 20130343235 A1) hereinafter Khan 
As to claim 1  Kishigami teaches a base station comprising: at least one memory storing instructions, and at least one processor configured to execute the instructions to;  ([0055] Fig. 1, a base station inherently includes processor, memory storing instructions executed by processor)
calculate, in a certain radio resource, a spatial multiplexing antenna weight of each of a plurality of antennas owned by the base station based on information about at least one spatial multiplexing terminal configured to perform spatial multiplexing ([0055] Fig. 1, wireless base station antennas11-1 to 11-s. Transmission signal generation sections 3-1 to 3-s generate transmission data sequences to be transmitted to terminals 2-1 to 2-s, respectively, with which wireless base station device 1 performs spatial  division multiplexing transmission;  transmit beam formation section 9 multiplies each transmission data sequence by a transmit weight based on the selected transmit weight information and then converts the multiplied signals into radio frequency  signals so as to form specific transmit beams)
 and Down Link (DL) channel information of the at least one spatial multiplexing terminal;   ([0067]Fig. 1,  terminals 2-1 to 2-s are to be connected by spatial division multiplexing (allocated) based on the channel information of the downlink which has been notified to wireless base station device 1)
calculate an interference elimination antenna weight that reduces interference power with respect to a terminal other than the at least one spatial multiplexing terminal to a desired level or lower based on the spatial multiplexing antenna weight, ([0103] [0146] [0151] when spatial correlation coefficient ".rho." is 0.4 or more and 0.6 or less, it is advantageous to use Type A, which uses the degrees of freedom of the antennas on the transmitting side to eliminate the interference between the terminals; when predicted SINR exceeds a required SINR in the MCS that achieves the maximum rate, the surplus is distributed to the spatial streams to be transmitted to the other terminals 2 so as not to supply the surplus to terminal 2-k and distributing power preferentially to the spatial stream to be transmitted to terminal 2-k.i.e, reduce power of interference in terminal)
and calculating [  ] of the at least one spatial multiplexing terminal based on the spatial multiplexing antenna weight ([0203] Fig. 1, transmit power  determination section 8 determine transmit powers for spatial division multiplexing signals to be transmitted to terminals 2-1 to 2-s based on the selected transmit weight information, selection of the optimum transmit weight can be performed by predicting the reception quality when terminals 2 each having receiving unit antenna 20-1 to 20-m use a zero forcing (ZF) beam)
and  transmit a signal to the at least one spatial multiplexing terminal. ([0211] [0211]wireless base station performing spatial division multiplexing transmission to terminals 2-1 to 2-s) 
Kishigami does not explicitly  teach a desired signal power loss,  and the interference elimination antenna weight,  exclude a terminal with excess loss in which the desired signal power loss is greater than a power loss threshold from the at least one spatial multiplexing terminal;
Zhu teaches a desired signal power loss ([0033] In the above example, the maximum downlink power MAX_DL_Power is determined based on the maximum allowed path loss MAX_Pathloss while the MAX_Pathloss_Low_UE or the MAX_Pathloss_High_UE may be assigned or adjusted i.e., desired power loss)
 exclude a terminal with excess loss in which the desired signal power loss is greater than a power loss threshold from the at least one spatial multiplexing terminal; ([0021] Fig. 1, if the pathloss  value is greater  than a path loss threshold (such as greater than 60 dB), then the connection request of the low priority UE is rejected)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zhu with the teaching of Kishigami because Zhu teaches that by assigning or adjusting the volume of the MAX_Pathloss, the user equipment UE may allocate power resource of the femtocell more flexibly and effective. (Zhu [0033])
the combination of Kishigami and Zhu does not teach and the interference elimination antenna weight)
Khan teaches and the interference elimination antenna weight) ([0050] antenna elements arranged to cancel transmit signals at the receive antennas, with half-wavelength spacing between the antennas, the transmit antennas signals arrive out-of-phase at the receive antennas and, hence, cancel each other thereby reducing interference to the received signals on the receive antennas;, a 180 degree phase shift (antenna weight) is applied to one of the transmit antennas so that the received signals at the receive antennas arrive out-of-phase and, hence, cancel each other)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Khan with the teaching of Kishigami and Zhu because Khan teaches that arranging antenna element with half-wavelength spacing between the would allow to cancel interference at the receive antennas, (Khan [0033])

Claim 9 is interpreted and rejected for the same reasons as set forth in claim 1. 
As to claim 3 the combination of Kishigami, Zhu and Khan specifically Kishigami teaches wherein the at least one processor is configured to select the at least one spatial multiplexing terminal from among a plurality of terminals configured to communicate with the base station by using one of a random selection method, a round-robin method, a Proportional Fairness (PF) method, and a Max C/I method ([0077] Fig.1, Fig. 2,Fig. 3,  among terminals 2-1 to 2-s, not more than s terminals 2-k where s is a natural number and k=1 to s which are to be connected (allocated) preferentially in downlink transmission are selected by predetermined packet scheduling (Step S30)), examples of the scheduling include Maximum CIR and Proportional Fairness, which are based on the signal-to-interference power ratio (hereinafter referred to as "SIR") as a value indicating the reception quality of terminals)

As to claim 4 the combination of Kishigami, Zhu and Khan specifically Kishigami teaches , wherein the at least one processor is configured to reduce transmission power of the at least one spatial multiplexing terminal so as to reduce the interference power to a desired level or lower by using at least one of a Zero Forcing (ZF) method and a Minimum Mean Square Error (MMSE) method.  (Kishigami [0193] [0201]Fig. 1, Fig. 2,  transmit power  determination section 8 may have the function of determining transmit powers for the spatial division multiplexing signals to be transmitted to terminals 2-1 to 2-s based on the selected transmit weight information,   selection of the optimum transmit weight can be performed by predicting the reception quality when terminals 2 each having receiving unit antennas 20-1 to 20-m use a minimum-mean-square-error MMSE beam).

As to claim  7 Kishigami teaches  a system comprising a base station and at least one spatial multiplexing terminal configured to perform spatial multiplexing with the base station, wherein the base station comprises: ([0067] Fig. 1, spatial division multiplexing transmission by multiplying each of the signals to be transmitted by base station  to terminals 2-1 to 2-s by a predetermined transmit weigh)
 at least one memory for the base station storing instructions, and at least one processor for the base station configured to execute the instructions to calculate, ([0055] Fig. 1, a base station inherently includes processor, memory storing instructions executed by processor)
 in a certain radio resource, a spatial multiplexing antenna weight of each of a plurality of antennas owned by the base station based on information about the at least one spatial multiplexing terminal ([0055] Fig. 1, wireless base station antennas11-1 to 11-s. Transmission signal generation sections 3-1 to 3-s generate transmission data sequences to be transmitted to terminals 2-1 to 2-s, respectively, with which wireless base station device 1 performs spatial  division multiplexing transmission;  transmit beam formation section 9 multiplies each transmission data sequence by a transmit weight based on the selected transmit weight information and then converts the multiplied signals into radio frequency  signals so as to form specific transmit beams)
 and Down Link (DL) channel information of the at least one spatial multiplexing terminal;   ([0067]Fig. 1,  terminals 2-1 to 2-s are to be connected by spatial division multiplexing (allocated) based on the channel information of the downlink which has been notified to wireless base station device 1)
  calculate an interference  elimination antenna weight that reduces interference power with respect to a terminal other than the at least one spatial multiplexing terminal to a desired level or lower based on the spatial multiplexing antenna weight, ([0103] [0146] [0151] when spatial correlation coefficient ".rho." is 0.4 or more and 0.6 or less, it is advantageous to use Type A, which uses the degrees of freedom of the antennas on the transmitting side to eliminate the interference between the terminals; when predicted SINR exceeds a required SINR in the MCS that achieves the maximum rate, the surplus is distributed to the spatial streams to be transmitted to the other terminals 2 so as not to supply the surplus to terminal 2-k and distributing power preferentially to the spatial stream to be transmitted to terminal 2-k.i.e, reduce power of interference in terminal)
and calculating [ ] of the at least one spatial multiplexing terminal based on the spatial multiplexing antenna weight and the interference elimination antenna weight; ([0203] Fig. 1, transmit power  determination section 8 determine transmit powers for spatial division multiplexing signals to be transmitted to terminals 2-1 to 2-s based on the selected transmit weight information, selection of the optimum transmit weight can be performed by predicting the reception quality when terminals 2 each having receiving unit antenna 20-1 to 20-m use a zero forcing (ZF) beam)
and the at least one spatial multiplexing terminal comprises: 6Docket No. 5663500013US01 at least one memory for the terminal storing instructions, and at least one processor for the terminal configured to execute the instructions to; ([0236] Fig. 1, Fig. 13,  ([0055] Fig. 1, spatial multiplexing terminal includes processor, memory storing instructions executed by processor)
generate the DL channel information based on DL control information received from the base station; and transmit the DL channel information to the base station.( [0245] Fig. 1, in wireless base station device 1-A, channel information acquisition section 4 extracts the channel information contained in the control channel signal or the broadcasting control channel signal transmitted from each of terminals 2-1 to 2-s to wireless base station antennas 11-1 to 11-s)
Kishigami does not explicitly  teach a desired signal power loss, exclude a terminal with excess loss in which the desired signal power loss is greater than a power loss threshold from the at least one spatial multiplexing terminal; and transmit a signal to the at least one spatial multiplexing terminal, 
 Zhu teaches a desired signal power loss ([0033] In the above example, the maximum downlink power MAX_DL_Power is determined based on the maximum allowed path loss MAX_Pathloss while the MAX_Pathloss_Low_UE or the MAX_Pathloss_High_UE may be assigned or adjusted i.e., desired power loss)
 exclude a terminal with excess loss in which the desired signal power loss is greater than a power loss threshold from the at least one spatial multiplexing terminal; ([0021] Fig. 1, if the pathloss  value is greater  than a path loss threshold (such as greater than 60 dB), then the connection request of the low priority UE is rejected)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zhu with the teaching of Kishigami because Zhu teaches that by assigning or adjusting the volume of the MAX_Pathloss, the user equipment UE may allocate power resource of the femtocell more flexibly and effective. (Zhu [0033])
the combination of Kishigami and Zhu does not teach and the interference elimination antenna weight)
Khan teaches and the interference elimination antenna weight) ([0050] antenna elements arranged to cancel transmit signals at the receive antennas, with half-wavelength spacing between the antennas, the transmit antennas signals arrive out-of-phase at the receive antennas and, hence, cancel each other thereby reducing interference to the received signals on the receive antennas;, a 180 degree phase shift (antenna weight) is applied to one of the transmit antennas so that the received signals at the receive antennas arrive out-of-phase and, hence, cancel each other)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Khan with the teaching of Kishigami and Zhu because Khan teaches that arranging antenna element with half-wavelength spacing between the would allow to cancel interference at the receive antennas, (Khan [0033])

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, Zhu, Khan and further in view of Yokoyama (US Pub: 20060007890 A1) hereinafter Yokoyama
As to claim 2 the combination of Kishigami, Zhu and Khan specifically Kishigami, teaches calculated from the spatial multiplexing antenna weight;  ([0203] Fig. 1, transmit power  determination section 8 determine transmit powers for spatial division multiplexing signals to be transmitted to terminals 2-1 to 2-s based on the selected transmit weight information) calculated from the spatial multiplexing antenna weight;  ([0203] Fig. 1, transmit power  determination section 8 determine transmit powers for spatial division multiplexing signals to be transmitted to terminals 2-1 to 2-s based on the selected transmit weight information
Kishigami, does not teach wherein the at least one processor is configured to calculate: a spatial multiplexing beam gain in a peak direction of a directivity pattern 4Docket No. 5663500013US01 [ ] 
 an interference beam gain of a directivity pattern calculated from the interference elimination antenna weight in the peak direction of the directivity pattern [ ]
and a difference between the spatial multiplexing beam gain and the interference beam gain as the desired signal power loss.  
Zhu teaches as the desired signal power loss ([0033] In the above example, the maximum downlink power MAX_DL_Power is determined based on the maximum allowed path loss MAX_Pathloss while the MAX_Pathloss_Low_UE or the MAX_Pathloss_High_UE may be assigned or adjusted i.e., desired power loss)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zhu with the teaching of Kishigami because Zhu teaches that by assigning or adjusting the volume of the MAX_Pathloss, the user equipment UE may allocate power resource of the femtocell more flexibly and effective. (Zhu [0033])
the combination of Kishigami, Zhu does not teach an interference beam gain of a directivity pattern calculated from the interference elimination antenna weight in the peak direction of the directivity pattern [ ]
and a difference between the spatial multiplexing beam gain and the interference beam gain as the desired signal power loss.  
Khan teaches , wherein the at least one processor is configured to calculate: a spatial multiplexing beam gain in a peak direction of a directivity pattern 4Docket No. 5663500013US01 [ ] ([0031] [0037] Fig. 3, a transceiver 100 with a uniform linear array (ULA) performs dynamic beamforming by adjusting weights 105 that are based on phase control  by applying appropriate phase adjustments to signals transmitted (or received) from multiple antennas 110, a beam 115 can be steered in a particular direction)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Khan with the teaching of Kishigami and Zhu because Khan teaches that arranging antenna element with half-wavelength spacing between the would allow to cancel interference at the receive antennas, (Khan [0033])
The combination of Kishigami, Zhu, Khan  does not teach an interference beam gain of a directivity pattern calculated from the interference elimination antenna weight in the peak direction of the directivity pattern [ ]
and a difference between the spatial multiplexing beam gain and the interference beam gain [ ].  
 	Yokoyama teaches an interference beam gain of a directivity pattern calculated from the interference elimination antenna weight in the peak direction of the directivity pattern calculated from the spatial multiplexing antenna weight; ([0042]  spatial power distribution (or the DoA distribution) is substantially uniform from the user statistics when users exist uniformly in the sector, in contrast, the maximum power path DoA distribution at the antenna end is biased to a direction with a high directivity gain under the influence of the antenna directivity gain;, the spatial signal power is estimated from the received signal power by canceling the antenna gain component to determine a beam direction to be transmitted under the uniform conditions)
and a difference between the spatial multiplexing beam gain and the interference beam gain [ ] .  ([0065] [0109]Fig. 6,   selecting the maximum power path focusing on the spatial signal power through cancellation of the antenna gain component at the sector reverse-directivity filtering unit 111, and by appropriately weighting the data to be transmitted according to the selected path  by controlling beam direction so as to cause the user density to become more uniform with respect to the transmit direction, variation in the radiated power density can be reduced;  a spatial direction of arrival and a spatial signal power level and  the power of the received signal, using the directional antenna gain pattern information, depending on the transmit power reduction mode beam forming is adaptively controlled by adjusting the transmit direction and the transmit power)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Yokoyama  with the teaching of Kishigami, Zhu and Khan because Yokoyama teaches that making spatially radiated power uniform would increase the user throughput per sector. (Yokoyama [0079])

Claim 8 is interpreted and rejected for the same reasons as set forth in claim 2. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/           Primary Examiner, Art Unit 2413